Allen, J.
said, he would have concurred with the majority of the court on the merits, if he had considered it proper, at this time, to make a decision upon the merits. He was of opinion that it was competent for the circuit court, upon the suggestion of the insanity of the defendant, verified by the affidavits and other circumstances of the cause, to have enquired into the fact; that if such enquiry resulted in satisfying the court that the defendant was insane when he filed his answer, and so continued, the court had the power, and it was its duty, to appoint a guardian ad litem, and give him leave to file an answer; that as, by the pleadings, the competency of the defendant to contract at the time the contracts and mortgage were executed had not been put in issue, the order directing issues to enquire into that fact was premature and irregular; but that, upon the proofs in the cause, the court should have suspended proceedings until it had ascertained, by an issue or otherwise, whether the defendant, at that time, and when he filed his answer, was insane or not. It therefore seemed to him that the decree of the circuit court ought to be reversed, and the cause remanded for the proper enquiry to be made.